Citation Nr: 1036028	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  00-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling. 

2.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a heart disorder.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), denying an increased 
evaluation for lumbosacral strain with traumatic degenerative 
arthritis, rated at 40 percent, and denying entitlement to TDIU. 
In the course of that appeal, in October 2002, the Veteran and 
his wife testified before a Hearing Officer at the RO addressing 
these two appealed claims, and a transcript of that hearing is 
contained in the claims file. The appeal also arises from a May 
2003 RO decision denying benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a heart disorder.

In March 2008, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at the 
RO.  A transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

Regarding the Veteran's claim for an increased evaluation for his 
service-connected lumbosacral strain, currently rated 40 percent 
disabling, the Board observes that the VA examiner who conducted 
an examination of the Veteran's back for compensation purposes in 
December 2009 noted strong functional overlay, with significant 
grunting and grimacing and complaints of pain in the lower 
extremities, as well as instability when standing which the 
Veteran attributed to his back, a halting gait with no specific 
limp, and self-limiting movement of the back which the examiner 
noted made evaluation of accurate range of motion "somewhat 
difficult."  In addition, the Veteran reported episodic pain 
radiation to the lower extremities which was reportedly not 
present on the day of examination.  He reported that he usually 
spent most of the day in an easy chair except for household 
necessities, thus providing a subjective picture of a potentially 
severe level of disability attributable to his back.  The 
examiner noted that lumbar X-rays showed only slight to moderate 
degenerative changes at multiple levels.  The examiner was 
unclear whether disk degeneration might be implicated by the 
self-reported radiating pain.   

This noted self-limiting of activity and functional overlay and 
report of significant functional limitation associated with 
radiating pain not present at the day of examination combine 
ultimately to render the examination insufficient to allow the 
Board to evaluate appropriately the Veteran's back disorder for 
compensation purposes.  Pursuant to the duty to assist, VA should 
make a further effort determine whether the low back exhibits 
weakened movement, excess fatigability, or incoordination, and 
whether pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period of 
time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45 (2009).  In particular, that duty requires an 
additional effort to evaluate the Veteran during one of his 
reported episodes of flare-up of radiating pain into the lower 
extremities.  While the examiner specifically addressed in the 
negative the presence of increased symptoms with repeated use, 
any increase during flare-ups was not addressed in the examiner's 
findings or conclusions, necessarily because they were not 
present at the time of examination.  

 Accordingly, remand for another attempt at current evaluation of 
the Veteran's back disorder is called for.  Further testing to 
ascertain whether degenerative disk disease is present may also 
be warranted, potentially to inform whether increased limitation 
of functioning may be present during flare-ups.


Regarding all three claims on appeal, the Veteran has submitted 
additional private treatment records and additional private 
medical evaluations not considered by the RO or Appeals 
Management Center (AMC), including recent records dated from 2009 
and 2010 not contained within the claims file prior to the most 
recently issued supplemental statement of the case (SSOC) in May 
2010.  The Veteran did not provide waiver of RO review of this 
evidence, and the Veteran's statements submitted with those 
records clearly indicate he has no intention of waiving due 
process rights.  An SSOC must be furnished to the appellant and 
his representative when additional pertinent evidence is received 
after a SSOC is issued, when no waiver of such RO review is 
provided.  38 C.F.R. §§ 19.31, 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit 
additional evidence or argument in support of his 
three claims on appeal.  Any indicated 
development should then be undertaken, and all 
records and responses received should be 
associated with the claims file.  

2.  Thereafter, afford the Veteran an additional 
VA orthopedic examination to address the nature 
and severity of his service-connected low back 
disorder, characterized as lumbosacral strain 
with traumatic arthritis.  To the extent 
possible, the examination should be arranged at a 
time when the Veteran is experiencing one of his 
asserted flare-ups of symptoms of low back 
disability with associated radicular symptoms 
into the lower extremities.  The claims folders 
must be made available to the examiner for review 
in conjunction with the examination.  All 
clinical and special test findings should be 
clearly reported, and pertinent orthopedic 
findings should be reported to allow for 
application of current rating criteria for the 
veteran's service-connected low back disorder.  
The examiner should address the following:

a.  The examiner should note that the 
Veteran's prior examiner in December 2009 
was rather equivocal in ascribing 
limitations of functioning to actual low 
back disability versus the "strong 
functional overlay" which that examiner 
reported encountering.  If the current 
examiner concludes that levels of disability 
displayed at the examination are 
substantially due to functional overlay, to 
including any exaggeration or other 
supratentorial causes, the examiner should 
try, to the extent possible, to provide an 
assessment of the current objectively 
supported level of service-connected 
disability of the low back, without regard 
to subjective assertions if those subjective 
assertions are believed in substantial 
measure to be in the nature of functional 
overlay.  In this regard, the examiner 
should note the observations of the December 
2009 examiner, including significant 
grunting and grimacing and complaints of 
pain in the lower extremities, as well as 
instability when standing which the Veteran 
attributed to his back, a halting gait with 
no specific limp, and self-limiting movement 
of the back.

b.  The examiner should provide an 
assessment of ranges of painless motion of 
the low back and of the spine as a whole.  
Any pain with motion or pain with other 
functional use of the low back and back as a 
whole should be noted.  Non-service-related 
disability of the cervical or thoracic spine 
or other parts should be differentiated from 
that found to be attributable to the 
Veteran's service- connected low back 
disorder, to the extent possible.  Regarding 
limitation of motion found, the orthopedic 
examiner should comment on the presence or 
absence of associated pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  The orthopedic examiner 
should attempt to provide a range of useful 
motion for the thoracolumbar spine as well 
as the spine as a whole.  In addressing all 
these issues, the orthopedic examiner should 
consider the veteran's clinical history.

c.  An MRI or other testing, as necessary, 
should be considered to ascertain whether 
disk disease or neurological involvement is 
present, as asserted by the Veteran, and if 
present whether attributable to the 
Veteran's service-connected low back 
disorder.  If present and attributable to 
the service-connected low back disorder, the 
examination should be expanded to include 
neurological findings such as lower 
extremity radiculopathy.  

d.  The examiner should address the effect 
the Veteran's service-connected low back 
disorder has on the veteran's capacity for 
work or work-like activities.

e.  The examiner should provide complete 
explanations for all his/her opinions.

3.  Thereafter, readjudicate the remanded claims 
de novo.  If any benefits sought are not granted 
to the Veteran's satisfaction, provide him and 
his representative with a Supplemental Statement 
of the Case and afford the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

